Appeals by (1) defendant from a judgment of the County Court, Rockland County, rendered April 5, 1978, convicting him of burglary in the third degree, petit larceny and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence, and (2) the People from an order of the same court, dated April 12, 1978, which purported to grant defendant’s motion pursuant to CPL 330.30 to set aside the verdict and order a new trial. Appeal from the order dismissed. The order, having been made after sentence was imposed, is a nullity (see *802CPL 330.30). Judgment reversed, on the law, and new trial ordered on the opinion of Judge Stolarik dated April 12, 1978. Titone, J. P., Shapiro, Cohalan and Margett, JJ., concur. [94 Misc 2d 26.]